***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
WELLS FARGO BANK, N.A., TRUSTEE v. JOSEPH S.
              TARZIA ET AL.
                (AC 40229)
                        Keller, Elgo and Sullivan, Js.

                                   Syllabus

The plaintiff bank sought to foreclose a mortgage on certain real property
     of the defendant T. The trial court granted the plaintiff’s motion for
     summary judgment as to liability and, thereafter, rendered judgment of
     strict foreclosure. Subsequently, the trial court denied T’s motion to
     open and vacate the judgment on the basis of fraud, and T appealed to
     this court. Held:
1. The trial court did not abuse its discretion in denying T’s motion to open
     and vacate the judgment of strict foreclosure or in failing to schedule
     a hearing on the motion to open and vacate: there was no indication in
     the record that T actually requested oral argument or an evidentiary
     hearing during the proceedings before the court, the record demon-
     strated that the court did, in fact, hold hearings on other motions for
     which T made requests and provided T’s counsel with an opportunity
     to make arguments on those other motions, and even if T was denied
     an evidentiary hearing after requesting one, the information included
     in the motion itself was insufficient to constitute the necessary threshold
     showing to entitle him to one; moreover, to warrant opening and vacating
     the judgment based on new evidence of fraud, a party must demonstrate
     that it was diligent during trial in trying to discover and expose the
     fraud, and that there is clear proof of that fraud, and T did not make
     the requisite showing to warrant an opening of the judgment.
2. This court declined to reach the merits of T’s claim that the trial court
     erred in concluding that the plaintiff possessed the note when it filed
     this foreclosure action; that claim was squarely before this court in a
     prior appeal involving the parties in this matter and was resolved on
     the merits in the plaintiff’s favor, and under the doctrine of res judicata,
     T could not have the opportunity to relitigate the matter in this appeal.
3. T’s claim that his due process right was violated by the trial court’s failure
     to view his case in its entirety, as mandated by the mosaic rule, was
     not reviewable, T having failed to brief the claim adequately, as his brief
     was devoid of any cognizable legal analysis in support of his claim as
     to how the mosaic rule, which is unique to dissolution cases, was applica-
     ble to the facts of his case.
       Argued October 15, 2018—officially released January 1, 2019

                             Procedural History

   Action to foreclose a mortgage on certain real prop-
erty of the named defendant and for other relief,
brought to the Superior Court in the judicial district of
Stamford-Norwalk, where the court, Mintz, J., granted
the plaintiff’s motion for summary judgment as to liabil-
ity; thereafter, the court rendered judgment of strict
foreclosure; subsequently, the court, Hon. Kevin Tier-
ney, judge trial referee, denied the named defendant’s
motion to open and vacate the judgment, and the named
defendant appealed to this court. Affirmed.
  Joseph S. Tarzia, self-represented, the appellant
(named defendant).
   Christopher J. Picard, for the appellee (plaintiff).
                         Opinion

   KELLER, J. This is the third appeal in this foreclosure
action to reach this court in the nearly ten years this
matter has been litigated. The named defendant Joseph
S. Tarzia1 appeals from the trial court’s denial of his
motion to open and vacate the court’s judgment of strict
foreclosure. Although the self-represented2 defendant’s
appellate brief is not a model of clarity, we construe
his claims to be that the court (1) erred by denying his
motion to open and vacate based on new evidence of
fraud, (2) erred by concluding that the plaintiff pos-
sessed the note when it filed this foreclosure action,
and (3) violated his right to due process by failing to
view his case in its entirety as mandated by the mosaic
rule. We disagree.
   The following relevant facts and procedural history
inform our review. On or about June 22, 2007, the defen-
dant executed a note for a loan in the amount of
$1,334,000. As security for payment of the note, he exe-
cuted a mortgage on his property at 138 North Lake
Drive in Stamford. On or about February 18, 2009, the
plaintiff, Wells Fargo Bank, N.A., as trustee for the cer-
tificateholders of Structured Asset Mortgage Invest-
ments II, Inc., Structured Asset Mortgage Investments
II Trust 2007-AR4, Mortgage Pass-Through Certificates,
Series 2007-AR-4, initiated this foreclosure action alleg-
ing that the note was in default. In its complaint, the
plaintiff indicated that it had elected to accelerate the
balance due on the note, declared the note to be due
in full, and sought to foreclose on the mortgage securing
the note. On May 7, 2012, after extensive litigation, the
trial court granted the plaintiff’s motion for summary
judgment as to liability and subsequently rendered a
judgment of strict foreclosure on May 28, 2013. The
defendant appealed from that judgment, and, on June
3, 2014, this court affirmed the trial court’s judgment
of strict foreclosure. See Wells Fargo Bank, N.A. v.
Tarzia, 150 Conn. App. 660, 667, 92 A.3d 983, cert.
denied, 314 Conn. 905, 99 A.3d 635 (2014).
   On September 24, 2015, the plaintiff filed a motion
to reset the law day. Although the defendant did not
object to that specific motion, on March 16, 2016, he
filed a motion to vacate the judgment and dismiss the
action based on various challenges to the plaintiff’s
standing, to which the plaintiff objected. On January 9,
2017, the trial court ultimately denied the defendant’s
motion to vacate and dismiss. The defendant filed a
motion to reargue on January 27, 2017, which the court
denied on February 16, 2017. On February 14, 2017, the
court granted the plaintiff’s September 24, 2015 motion
to reset the law day, setting it to March 14, 2017.
  On February 15, 2017, the plaintiff filed a motion to
terminate any prospective appellate stay should the
defendant decide to appeal. On February 24, 2017, the
defendant timely appealed to this court from the trial
court’s denial of his motion to vacate and dismiss. On
February 27, 2017, three days after the defendant filed
that appeal, the trial court granted the plaintiff’s motion
to terminate the appellate stay. On March 6, 2017, the
defendant filed in this court a motion for an emergency
stay of execution and a motion for review of the trial
court’s order terminating the appellate stay. Addition-
ally, on March 9, 2017, the defendant filed a motion in
the trial court requesting reargument on the court’s
order terminating the appellate stay and a new motion
to open and vacate the judgment based on allegations
of fraud.
  On March 10, 2017, this court denied the defendant’s
motion for an emergency stay of execution of judgment.
This court granted review with respect to the defen-
dant’s motion for review of the trial court’s order grant-
ing the termination of the appellate stay but denied the
relief requested therein. Thereafter, on March 13, 2017,
the trial court granted the defendant’s motion to reargue
the court’s order terminating the appellate stay but
refused to reimpose a stay. On the same day, the trial
court denied the defendant’s motion to open and vacate
the judgment based on fraud. That denial is the subject
of this appeal.3 Additional facts will be set forth as nec-
essary.
                             I
   Turning to the defendant’s first claim on appeal, he
argues that the court erred by not granting his motion
to open and vacate based on new evidence of fraud.
He also argues that the court erred by not giving him
‘‘a proper hearing of his motion’’ and ‘‘failed to consider
brand new evidence.’’ We disagree.4
   We briefly set forth additional facts necessary for
this claim. On March 9, 2017, the defendant filed his
motion to open and vacate based on allegations of fraud.
Therein, he appeared to set forth allegations of fraud
resulting from defective releases of prior mortgages
from other lenders. In particular, he appeared to claim
that the loan, which is the subject of this action, was
not effective because a prior mortgage was not paid
off due to an alleged fraudulent release.5 He argued that
a new book was released that ‘‘tipped him off’’ to these
alleged instances of fraud. At the conclusion of his
motion, his sole request was for the court to open and
vacate the judgment of strict foreclosure. On March 13,
2017, the court denied his motion.
  ‘‘Generally, an appeal must be filed within twenty
days of the date notice of the judgment or decision is
given. . . . In the context of an appeal from the denial
of a motion to open judgment, [i]t is well established
in our jurisprudence that [w]here an appeal has been
taken from the denial of a motion to open, but the
appeal period has run with respect to the underlying
judgment, [this court] ha[s] refused to entertain issues
relating to the merits of the underlying case and ha[s]
limited our consideration to whether the denial of the
motion to open was proper. . . . When a motion to
open is filed more than twenty days after the judgment,
the appeal from the denial of that motion can test only
whether the trial court abused its discretion in failing
to open the judgment and not the propriety of the merits
of the underlying judgment.’’ (Citation omitted; internal
quotation marks omitted.) Wells Fargo Bank, N.A. v.
Ruggiri, 164 Conn. App. 479, 484, 137 A.3d 878 (2016).
  In the present case, it is clear that the defendant’s
motion to open was filed well beyond the twenty day
appeal period from when the trial court rendered the
judgment of strict foreclosure. The defendant already
has appealed from the underlying judgment of strict
foreclosure, and this court affirmed the trial court’s
decision. See Wells Fargo Bank, N.A. v. Tarzia, supra,
150 Conn. App. 667. Therefore, we will review the defen-
dant’s claim under an abuse of discretion standard and
will not address the merits of the judgment of strict fore-
closure.
   ‘‘In determining whether the trial court abused its
discretion [in denying a motion to open], this court
must make every reasonable presumption in favor of
its action. . . . The manner in which [this] discretion
is exercised will not be disturbed so long as the court
could reasonably conclude as it did.’’ (Citations omitted;
internal quotation marks omitted.) Gillis v. Gillis, 214
Conn. 336, 340–41, 572 A.2d 323 (1990); see also Flater
v. Grace, 291 Conn. 410, 419, 969 A.2d 157 (2009).
   ‘‘When a party seeks to open and vacate a judgment
based on new evidence allegedly showing the judgment
is tainted by fraud, he must show, inter alia, that he
was diligent during trial in trying to discover and expose
the fraud, and that there is clear proof of that fraud.’’
(Emphasis in original.) Wells Fargo Bank, N.A. v. Owen,
174 Conn. App. 102, 108–109, 165 A.3d 275, cert. granted,
327 Conn. 955, 171 A.3d 1051 (2017) (appeal withdrawn
July 24, 2018), citing Chapman Lumber, Inc. v. Tager,
288 Conn. 69, 107, 952 A.2d 1 (2008). ‘‘Some evidence
suggesting actual wrongdoing . . . and not merely the
specter of such, is necessary in order to set aside a
final adjudication.’’ (Internal quotation marks omitted.)
Id., 108. To be entitled to an evidentiary hearing, the
defendant is required to ‘‘make some threshold showing
that his claims had substance . . . .’’ Chapman Lum-
ber, Inc. v. Tager, supra, 108; see Bruno v. Bruno, 146
Conn. App. 214, 231, 76 A.3d 725 (2013) (‘‘[i]f the moving
party demonstrates to the court that there is probable
cause to believe that the judgment was obtained by
fraud, the court may permit discovery’’).
   We first address the defendant’s argument that the
trial court erred by not giving him ‘‘a proper hearing of
his motion’’ and ‘‘failed to consider brand new evi-
dence.’’ Although the defendant argues that he was
denied a proper hearing, we have found no indication
in the record before us that the defendant actually
requested one. In the defendant’s motion, he simply
entreated the court to open and vacate the judgment
of strict foreclosure for the reasons he provided therein.
Absent from the record is a request that he be given an
evidentiary hearing or oral argument on it.6 The record
demonstrates that the court did in fact hold hearings
on the motions for which the defendant made requests.
For example, the defendant filed a motion for an imme-
diate hearing to reset the law day, following which the
court held a hearing. Additionally, the court provided
the defendant’s counsel with an opportunity to make
arguments as to why reargument was warranted with
respect to the court’s order granting the plaintiff’s
motion to terminate the appellate stay.
   There is also no indication in the record presented
for review that the defendant requested oral argument
or an evidentiary hearing during any proceeding before
the court. The only relevant transcript provided to us
specific to the motion to open, which was included in
the plaintiff’s appendix, appears to be from a hearing
to determine whether reargument was proper on the
court’s decision to terminate the appellate stay.7
Although the court acknowledged at that hearing some
of the other motions before it and ultimately denied
the defendant’s March 9, 2017 motion to open and
vacate, there is no indication that an evidentiary hearing
or oral argument was, in fact, requested by the defen-
dant on that particular motion.8 The transcript shows
that the court recognized that Attorney Andre Cayo,
who was retained by the defendant to represent him
with respect to the motion to open and vacate, had
filed a limited appearance form with the court to repre-
sent the defendant on that motion. However, the defen-
dant has not directed us to any place in the record
where either he or his attorney requested, and were
denied, an evidentiary hearing or oral argument on the
motion. After the court denied the motion to open dur-
ing the proceedings on March 13, Cayo never objected
to that decision (or asked to be heard on the motion).
The transcript shows that the court was more than
willing to allow the defendant, in his individual capacity,
an opportunity to address the court that day, but he
failed to return to the courtroom after a brief recess.9
On the basis of our review, we do not conclude that
the trial court abused its discretion in failing to schedule
a hearing on the defendant’s motion to open and vacate
when he failed to request one in the first place. Addition-
ally, even if we were to assume arguendo that the defen-
dant was denied an evidentiary hearing after requesting
one, the information included in the motion to open
and vacate the judgment itself was insufficient to consti-
tute the necessary ‘‘threshold showing’’ to entitle him
to one. See Chapman Lumber, Inc. v. Tager, supra,
288 Conn. 108 (‘‘party seeking relief must demonstrate,
before being allowed to present his case, that he has
a substantial case to present’’ [emphasis in original;
internal quotation marks omitted]).
   We further conclude that the court did not abuse its
discretion in denying the motion to open and vacate.
As we previously noted, to warrant opening and vacat-
ing the judgment based on new evidence of fraud, a
party must demonstrate that it was ‘‘diligent during trial
in trying to discover and expose the fraud, and that
there is clear proof of that fraud.’’ Id., 107. It is apparent
from the record that the defendant did not make the
requisite showing to warrant an opening of the
judgment.
   Just as the defendant’s appellate brief was not a
model of clarity, nor was his motion to open and vacate
judgment. From what we can discern, the defendant’s
motion sets forth allegations of fraud due to defective
releases of mortgages from prior lenders. He appears
to argue that the loan, which is the subject of this action,
was not effective because a prior mortgage was not
paid off due to an alleged fraudulent release. He argued
that a new book about the Federal Reserve was released
that ‘‘tipped him off’’ to these alleged instances of fraud.
The defendant indicated that he found (presumably
after reading this ‘‘new book’’) that ‘‘the loans on his
property already went toxic in 2002 and 2004 . . . with
a fraudulent loan release dated October 13, 2004. . . .’’
However, his arguments are couched in a conclusory
manner and are difficult to follow. He appended to his
motion copies of certain releases of mortgages from
2004, but it is unclear how those releases demonstrate
that a fraud occurred. While the defendant provided a
gallimaufry of legal citations in his motion, none appear
apposite to his arguments. He also points to no efforts
by any prior lender attempting to enforce the purport-
edly defectively released earlier loan. For the foregoing
reasons, we conclude that the court was well within
its discretion in denying the defendant’s motion to open
and vacate.
                              II
   The defendant next argues that the trial court erred
by concluding that the plaintiff possessed the note when
it filed this foreclosure action. He thus argues that the
plaintiff did not have standing to commence this present
action. The plaintiff, however, asserts that this court
previously has addressed this claim in the defendant’s
prior appeal. We agree with the plaintiff and decline to
reach the merits of this claim.
  ‘‘[T]he doctrine of res judicata, or claim preclusion,
[provides that] a former judgment on a claim, if ren-
dered on the merits, is an absolute bar to a subsequent
action on the same claim. A judgment is final not only
as to every matter which was offered to sustain the
claim, but also as to any other admissible matter which
might have been offered for that purpose. . . . The
rule of claim preclusion prevents reassertion of the
same claim regardless of what additional or different
evidence or legal theories might be advanced in support
of it. . . . Furthermore, [t]he judicial doctrines of res
judicata and collateral estoppel are based on the public
policy that a party should not be able to relitigate a
matter which it already has had an opportunity to liti-
gate. . . . Stability in judgments grants to parties and
others the certainty in the management of their affairs
which results when a controversy is finally laid to rest.
. . . The conservation of judicial resources is of para-
mount importance as our trial dockets are deluged with
new cases daily. We further emphasize that where a
party has fully and fairly litigated his claims, he may
be barred from future actions on matters not raised in
the prior proceeding. But the scope of matters pre-
cluded necessarily depends on what has occurred in
the former adjudication.’’ (Citations omitted; internal
quotation marks omitted.) Tirozzi v. Shelby Ins. Co.,
50 Conn. App. 680, 685–86, 719 A.2d 62, cert. denied,
247 Conn. 945, 723 A.2d 323 (1998).
   ‘‘The transactional test measures the preclusive effect
of a prior judgment, which includes any claims relating
to the cause of action that were actually made or might
have been made. . . . A cause of action for the purpose
of the transactional test is the group of facts which is
claimed to have brought about an unlawful injury to
the plaintiff. . . . It is well settled that [a] judgment
may be final in a res judicata sense as to a part of an
action although litigation continues as to the rest. . . .
Thus, res judicata may operate to preclude a claim
decided in a previous proceeding within the same case.
. . . [F]or purposes of res judicata, a judgment will
ordinarily be considered final if it is not tentative, provi-
sional, or contingent and represents the completion of
all steps in the adjudication of the claim by the court,
short of any steps by way of execution or enforcement
that may be consequent upon the particular kind of
adjudication.’’ (Citations omitted; internal quotation
marks omitted.) Honan v. Dimyan, 63 Conn. App. 702,
707–708, 778 A.2d 989, cert. denied, 258 Conn. 942, 786
A.2d 430 (2001).
   The defendant’s claim that the plaintiff did not pos-
sess the note at the time it filed this foreclosure action
was squarely before this court in the parties’ initial
appeal. See Wells Fargo Bank, N.A. v. Tarzia, supra,
150 Conn. App. 665. This court resolved the issue on
its merits in the plaintiff’s favor. We concluded that
‘‘the plaintiff pleaded that it is the holder of the note
upon which the defendant defaulted and the plaintiff
foreclosed, and it submitted to the court an affidavit
that included and incorporated by reference copies of
the note, mortgage and assignment of the mortgage.
The plaintiff, therefore, established its prima facie case.
The defendant did not attempt to rebut the plaintiff’s
status as a holder of the note and mortgage; indeed, he
did not file any opposition to the plaintiff’s motion for
summary judgment. Accordingly, the plaintiff was enti-
tled to avail itself of the rebuttable presumption estab-
lished in RMS Residential Properties, LLC [v. Miller,
303 Conn. 224, 32 A.3d 307 (2011), overruled in part by
J.E. Robert Co. v. Signature Properties, LLC, 309 Conn.
307, 325 n.18, 71 A.3d 492 (2013)].’’ Id.
  In light of the foregoing, we decline to allow the
defendant the opportunity to relitigate the matter in
this appeal. See, e.g., Brochard v. Brochard, 185 Conn.
App. 204, 231,     A.3d     (2018) (due to application of
res judicata doctrine, appellant barred from relitigating
same claim decided on its merits in prior appeal) (col-
lecting cases).
                                     III
  In the defendant’s final claim, he asserts that the
court violated his right to due process by failing to view
his case in its entirety as mandated by the mosaic rule.
Because this claim is inadequately briefed, we decline
to afford it review.
   ‘‘Although we are solicitous of the rights of [self-
represented] litigants . . . [s]uch a litigant is bound by
the same rules . . . and procedure as those qualified
to practice law. . . . [W]e are not required to review
claims that are inadequately briefed. . . . We consis-
tently have held that [a]nalysis, rather than mere
abstract assertion, is required in order to avoid aban-
doning an issue by failure to brief the issue properly.
. . . As this court has observed, [a]ssignments of error
which are merely mentioned but not briefed beyond a
statement of the claim will be deemed abandoned and
will not be reviewed by this court.’’ (Internal quotation
marks omitted.) Henderson v. State, 151 Conn. App.
246, 262–63, 95 A.3d 1 (2014).
  The portion of the defendant’s brief that alleges a
violation of his due process right is devoid of any cogni-
zable legal analysis in support of his claim. Other than
a broad conclusory assertion that his due process right
was violated by the court’s failure to view his case
in its entirety as mandated by the ‘‘mosaic rule,’’ the
defendant has provided no analysis of how the mosaic
rule is applicable to the facts of his case.10 On the basis
of his inadequate briefing on the issue, we deem this
claim abandoned and decline to afford it review. See
Araujo v. Araujo, 158 Conn. App. 429, 431, 119 A.3d
22 (2015).
  The judgment is affirmed and the case is remanded
for the purpose of setting new law days.
      In this opinion, the other judges concurred.
  1
    The complaint also named as defendants National City Bank and Chris-
tine Tarzia. On September 7, 2012, the trial court clerk granted a motion
for default against National City Bank for its failure to plead, and the clerk
granted a motion for default against Christine Tarzia for her failure to appear.
Accordingly, any references to the defendant are solely to Joseph S. Tarzia,
unless otherwise noted.
   2
     The defendant is representing himself on appeal but had retained counsel
to represent him in his proceedings in the trial court.
   3
     The defendant filed the present appeal on March 14, 2017. We note that
during the pendency of this appeal, this court dismissed as frivolous the
defendant’s then pending appeal from the denial of his March, 2016 motion
to vacate and dismiss.
   We also note that on the same day that this appeal was filed, the defendant
filed with the trial court a notice of removal to the United States District
Court for the Southern District of New York, Manhattan Division. However,
on March 31, 2017, the federal District Court, Karas, J., remanded the case
back to the Connecticut Superior Court. The federal District Court concluded
that the defendant’s notice of removal suffered from ‘‘numerous incurable
defects.’’ It held that the notice of removal was defective in that it was
filed in the improper venue, there was no federal question jurisdiction, and
nothing remained to be adjudicated by the federal court because judgment
already had been rendered in the action.
   Before we address the merits of the defendant’s claims on appeal, we
address summarily an issue raised in the plaintiff’s appellate brief. The
plaintiff claims that the defendant’s appeal is moot because title had vested
in it due to the passing of the law days. Prior to filing its appellate brief,
however, the plaintiff filed a motion to dismiss the appeal with this court,
claiming that this appeal was moot because the law days had passed. This
court denied the plaintiff’s motion to dismiss on May 24, 2017. In previously
denying the plaintiff’s motion to dismiss, this court already had resolved
the claim in that motion, which is identical to the plaintiff’s present argument,
and we decline to revisit the merits of the claim. See, e.g., Northland Two
Pillars, LLC v. Harry Grodsky & Co., 133 Conn. App. 226, 229 n.3, 35 A.3d
333 (2012); R.F. Daddario & Sons, Inc. v. Shelansky, 123 Conn. App. 725,
730, 3 A.3d 957 (2010).
   4
     To the extent the defendant is arguing that the court lacked jurisdiction
to deny his motion to open and vacate due to his attempted removal to
federal court, we find this argument unpersuasive. ‘‘Removal is effective
upon filing a notice of removal in both the relevant federal and state courts,
and providing notice to the other parties. 28 U.S.C. § 1446 (a), (d). At that
time, ‘the State court shall proceed no further unless and until the case is
remanded.’ 28 U.S.C. § 1446 (d). ‘A proper filing of a notice of removal
immediately strips the state court of its jurisdiction.’ Yarnevic v. Brink’s,
Inc., 102 F.3d 753, 754 (4th Cir.1996). Thus, even if a case is later remanded,
it is under the sole jurisdiction of the federal court from the time of filing
until the court remands it back to state court.’’ In re Diet Drugs, 282 F.3d
220, 231 n.6 (3d Cir. 2002).
   In the present case, the court denied the defendant’s motion to open and
vacate on March 13, 2017. However, the defendant’s notice of removal was
not filed with the trial court until March 14, 2017. Because the court denied
the defendant’s motion on March 13, 2017—the day before the notice of
removal suspended the trial court’s jurisdiction—the court retained jurisdic-
tion to deny the defendant’s motion to open and vacate.
   5
     We note, however, that the defendant admits that he did, in fact, take
out the loan and that he has been the owner of the subject property since
he purchased it.
   6
     To the extent the defendant is arguing that he was entitled to oral
argument, a motion to open is not a motion for which oral argument is
permitted as of right. See Practice Book § 11-18 (a); Valenzisi v. Connecticut
Education Assn., 150 Conn. App. 47, 50 n.2, 90 A.3d 324 (2014).
   7
     During that proceeding, the court explained that the defendant repre-
sented himself in his appeals, while he had counsel to represent him in the
trial court. The court further explained that there are instances when ‘‘cross
over’’ occurs when motions ‘‘filed in the Appellate Court are filed for appel-
late purposes [but] require the services of both the Appellate Court and the
trial [c]ourt . . . .’’ In light of these circumstances, the court indicated it
would allow the defendant to ‘‘speak for himself in this matter,’’ in addition
to his hired counsel. The court noted that Attorney Andre Cayo, who recently
had been retained by the defendant, had filed a limited appearance form to
represent him on the motion to open and vacate. Attorney David Scalzi
represented the defendant on other matters before the trial court, including
arguing why the court should allow reargument on the court’s granting of
the plaintiff’s motion to terminate the appellate stay.
   8
     Although the defendant argues that the court failed to consider new
evidence, the court indicated that it ‘‘read each and every single motion
before it,’’ prior to denying, among others, the defendant’s motion to open
and vacate. As such, the court clearly considered the allegations of fraud
the defendant included and attached to his motion before denying it.
   9
     During the proceedings on March 13, 2017, the court, at one point, took
a fifteen minute recess. Upon returning, the court recognized that both of
the defendant’s counsel were present but noted that the defendant had not
returned. The court took another brief recess in an attempt to determine the
defendant’s whereabouts because it indicated previously that the defendant
would be given ‘‘the opportunity to . . . address the [c]ourt because of the
hybrid representation considerations’’ he had with his appeals pending. After
the court went back into session, the court stated that the defendant ‘‘has
chosen to leave the [c]ourt on his own, although he was invited to remain
and to be able to address the [c]ourt he’s chosen to leave the court, that’s
within his rights.’’
   10
      We note that the ‘‘mosaic rule’’ is a doctrine unique to dissolution cases.
The ‘‘mosaic rule’’ is premised on the concept that ‘‘[t]he rendering of
judgment in a complicated dissolution case is a carefully crafted mosaic,
each element of which may be dependent on the other.’’ See, e.g., Ehrenkranz
v. Ehrenkranz, 2 Conn. App. 416, 424, 479 A.2d 826 (1984). The disturbance
of one particular financial order, therefore, often requires the reconsidera-
tion of all orders. See Gershman v. Gershman, 286 Conn. 341, 351–52, 943
A.2d 1091 (2008) (because financial orders in dissolution action are carefully
crafted mosaic with interwoven components, disturbance of particular order
on appeal often requires remand for reconsideration of all orders). The
defendant has not provided any analysis on how this doctrine applies to
his foreclosure action.